DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest generating a sequence identifier for each of the media; generating a timestamp associated with the sequence identifier for each of the media; determining that at least one of the media includes an unknown time tag; receiving an input including temporal information; determining a time offset between each timestamp and the temporal information; and updating the timestamp for each of the media that includes an unknown time tag using the time offset to provide an updated timestamp; in combination with other elements of the claim.

Regarding claims 2 - 7, claims 2 - 7 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 8, the prior art of record fails to teach or fairly suggest generate a timestamp for each of the media; determine that at least one of the media includes an unknown time tag; receive an input including temporal information; 

Regarding claims 9 - 13, claims 9 - 13 are allowed as being dependent from allowed independent claim 8.

Regarding independent claim 14, the prior art of record fails to teach or fairly suggest generate an identifier for each of the media, each identifier including a sequentially ordered code; generate a timestamp associated with the identifier for each of the media; detect battery discharge information associated with the imaging device; determine that at least one of the media includes an unknown time tag using the battery discharge information; receive an input including temporal information; determine a time offset between each timestamp and the temporal information; and update the timestamp for each of the media that includes an unknown time tag using the time offset to provide an updated timestamp; in combination with other elements of the claim.

Regarding claims 15 - 20, claims 15 - 20 are allowed as being dependent from allowed independent claim 14.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ibrahim (US PgPub No. 2016/0094847) teaches missing time stamp and replacing the timestamp.
Wright (US PgPub No. 2008/0126420) teaches missing time stamp and replacing the timestamp.
NAKASU (US PgPub No. 2018/0144479) teaches missing time stamp and replacing the timestamp.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/USMAN A KHAN/
Usman Khan
02/24/2021Primary Examiner, Art Unit 2696